974 F.2d 1330
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony CROWELL, Petitioner-Appellant,v.Edward W. MURRAY, Director, Virginia Department ofCorrections, Respondent-Appellee.
No. 92-6330.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 12, 1992Decided:  August 31, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (CA-91-646-N)
Anthony Crowell, Appellant Pro Se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Virginia, for Appellee.
E.D.Va.
Dismissed.
Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Anthony Crowell seeks to appeal the district court's orders refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988) and denying his motion for reconsideration.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we grant leave to proceed in forma pauperis, deny a certificate of probable cause to appeal, and dismiss the appeal on the reasoning of the district court.  Crowell v. Murray, No. CA-91-646-N (E.D. Va.  Mar. 11, 1992 and Mar. 18, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED